The foregoing opinion of BENNICK, C., is adopted as the opinion of the court. The judgment of the circuit court is, *Page 385 
accordingly, reversed and the cause remanded in accordance with the recommendations of the Commissioner. The costs of the appeal are to be taxed in favor of appellant, Frank, and against Standard Oil Company of Indiana and International Mack Truck Company, the creditors of the estate who have opposed the application for the allowance of the fee. Hughes, P.J., andMcCullen and Anderson, JJ., concur.